Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Christophe Lair on 30 August 2022.

The application has been amended: in the claims, please cancel claim 4; please amend claims 1, 3, 5, and 12 as follows.
1. (Currently Amended) A material comprising a transparent substrate coated with a stack of thin layers comprising at least one silver-based functional metallic layer and at least two dielectric coatings, each dielectric coating including at least one dielectric layer, so that each silver-based functional metallic layer is disposed between two dielectric coatings,
wherein the stack comprises:
a zinc-based metallic layer, located above or below a silver-based functional metallic layer, the zinc-based metallic layer comprising at least 20% by weight of zinc relative to the weight of the zinc-based metallic layer,
a nickel oxide-based layer located least 1% by weight of one or more metallic elements other than nickel relative to the total weight of all the elements constituting the nickel oxide-based layer excluding oxygen and nitrogen, and
a zinc oxide-based crystallized dielectric layer located below and in contact with the nickel oxide-based layer.

3. (Currently Amended) The material as claimed in claim 1, wherein the at least one crystallized dielectric layer is 

5. (Currently Amended) The material as claimed in claim 1, wherein the at least one crystallized dielectric layer is an oxide-based crystallized layer.





12. (Currently Amended) The material as claimed in claim 1, wherein the silver-based functional metallic layer by at least one blocking overlayer.

Reasons for Allowance
Claims 1, 3, 5-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  The previously cited reference WO 2017/093675 A1 could no longer read on claim 1 contained in the response of 22 July 2022 (henceforth, “1.111 Response”), as this reference fails to teach NiO containing another element.  While the combination of U.S. 2010/0178492 A1 (having Al-doped ZnO layer/ Ag layer / NiCr/ Al-doped ZnO layer/ NiCrOx layer) and the previously cited Suzuki reference (allowing inclusion of a Zn-based metallic barrier layer between a silver layer and a NiCr alloy layer) is considered to render obvious claim 1 of the 1.111 Response, claim 1 as amended above is patentably distinct from the combination of these two references, for the references neither teach nor suggest the placement of a nickel oxide-based layer located below a silver layer as to form a sequence of zinc oxide-based crystallized layer/ nickel oxide-based layer/ crystallized dielectric layer/ silver layer. 
In addition, it is noted that claim 1 as amended above is patentably distinct from the claims of copending applications 17/291,870 and 17/291,912.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to silver-based low emissivity coatings.

Concluding Remarks 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781